Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
08/14/2018 09:08 AM CDT




                                                        - 219 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     26 Nebraska A ppellate R eports
                                        CHASE COUNTY v. CITY OF IMPERIAL
                                              Cite as 26 Neb. Ct. App. 219




                              Chase County, a political subdivision of the
                                State of Nebraska, appellee, v. City of
                                  Imperial, a political subdivision of
                                  the State of Nebraska, appellant.
                                                    ___ N.W.2d ___

                                         Filed August 14, 2018.   No. A-17-813.

                1.	 Summary Judgment: Appeal and Error. An appellate court will affirm
                    a lower court’s grant of summary judgment if the pleadings and admit-
                    ted evidence show that there is no genuine issue as to any material facts
                    or as to the ultimate inferences that may be drawn from those facts and
                    that the moving party is entitled to judgment as a matter of law.
                2.	 Administrative Law: Statutes: Appeal and Error. The interpretation
                    of statutes and regulations presents questions of law, in connection with
                    which an appellate court has an obligation to reach an independent con-
                    clusion irrespective of the decision made by the court below.
                3.	 Declaratory Judgments: Statutes. An action for a declaratory judg-
                    ment is an appropriate remedy to determine the validity, construction, or
                    interpretation of a statute.
                4.	 Declaratory Judgments. The general rule is that an action for declara-
                    tory judgment does not lie where another equally serviceable remedy
                    is available.
                5.	 Statutes: Appeal and Error. Statutory language is to be given its plain
                    and ordinary meaning, and an appellate court will not resort to inter-
                    pretation to ascertain the meaning of statutory words which are plain,
                    direct, and unambiguous.
                6.	 Statutes: Legislature: Intent: Appeal and Error. In discerning the
                    meaning of a statute, an appellate court must determine and give effect
                    to the purpose and intent of the Legislature as ascertained from the
                    entire language of the statute considered in its plain, ordinary, and popu-
                    lar sense.
                7.	 Statutes. If the language of a statute is clear, the words of such statute
                    are the end of any judicial inquiry regarding its meaning.
                                     - 220 -
            Nebraska Court of A ppeals A dvance Sheets
                 26 Nebraska A ppellate R eports
                   CHASE COUNTY v. CITY OF IMPERIAL
                         Cite as 26 Neb. Ct. App. 219

 8.	 Arrests: Health Care Providers: Costs. Under Neb. Rev. Stat.
     § 47-703(2) (Cum. Supp. 2016), the costs of medical services are
     chargeable to the agency responsible for operation of the correctional
     facility where the recipient is lodged in all cases where medical services
     were not necessitated by injuries or wounds suffered during the course
     of apprehension or arrest.
 9.	 Statutes. If the language of a statute is clear, the words of such statute
     are the end of any judicial inquiry regarding its meaning.
10.	 Arrests: Health Care Providers: Costs. Neb. Rev. Stat. §§ 47-701
     and 47-702 (Reissue 2010) apply to the costs of medical services for
     any person in need of such services at the time such person is arrested,
     detained, taken into custody, or incarcerated, and their application is not
     limited to only those arrestees who are ultimately lodged into a correc-
     tional facility.
11.	 Statutes. It is not within the province of the courts to read a meaning
     into a statute that is not there or to read anything direct and plain out of
     a statute.

  Appeal from the District Court for Chase County: David
W. Urbom, Judge. Reversed and remanded for further
proceedings.

   Joshua J. Wendell, of McQuillan & Wendell, P.C., L.L.O.,
for appellant.

   Arlan G. Wine, Chase County Attorney, for appellee.

   Andre R. Barry and Nathan D. Clark, of Cline, Williams,
Wright, Johnson & Oldfather, L.L.P., for amicus curiae League
of Nebraska Municipalities.

   Pirtle, R iedmann, and Bishop, Judges.

   R iedmann, Judge.
                       INTRODUCTION
   The City of Imperial (the City) appeals from an order of the
district court for Chase County, which entered summary judg-
ment in favor of Chase County (the County). For the reasons
that follow, we reverse the district court’s order and remand the
cause for further proceedings.
                             - 221 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
               CHASE COUNTY v. CITY OF IMPERIAL
                     Cite as 26 Neb. Ct. App. 219

                        BACKGROUND
   On the evening of December 24, 2016, a police officer who
worked for the City arrested an individual for disturbing the
peace and transported him to the Chase County jail, a correc-
tional facility operated by the County. Upon arrival at the jail,
the arrestee was intoxicated, uncooperative, and belligerent.
The jail employees began the booking process. Based on the
arrestee’s intoxicated condition, noncompliance, and refusal
to answer medical questions, a jail employee asked the police
officer to take the arrestee to a hospital for medical clearance.
The arrestee was evaluated at the hospital, and after receiving
medical clearance, he was returned to the jail. He was much
more cooperative at that point, the booking process was com-
pleted, and he was lodged into the jail.
   The hospital presented a medical bill for the arrestee’s
medical evaluation in the amount of $436 to each party for
payment. Each party denied payment, claiming the other party
was responsible for payment of the bill. As a result of the dis-
agreement, the County filed a complaint in the Chase County
District Court seeking a declaratory judgment as to whether the
County or the City was responsible for payment of the medi-
cal bill.
   The County filed a motion for summary judgment. After
holding an evidentiary hearing, the district court granted the
motion and found that the City was responsible for payment of
the medical bill. The City appeals.
                 ASSIGNMENT OF ERROR
   The City assigns, summarized, that the district court erred in
granting the County’s motion for summary judgment.
                  STANDARD OF REVIEW
   [1] An appellate court will affirm a lower court’s grant of
summary judgment if the pleadings and admitted evidence
show that there is no genuine issue as to any material facts
or as to the ultimate inferences that may be drawn from those
facts and that the moving party is entitled to judgment as a
                               - 222 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                CHASE COUNTY v. CITY OF IMPERIAL
                      Cite as 26 Neb. Ct. App. 219

matter of law. Sulu v. Magana, 293 Neb. 148, 879 N.W.2d
674 (2016).
  [2] The interpretation of statutes and regulations presents
questions of law, in connection with which an appellate court
has an obligation to reach an independent conclusion irre-
spective of the decision made by the court below. Bridgeport
Ethanol v. Nebraska Dept. of Rev., 284 Neb. 291, 818 N.W.2d
600 (2012).

                            ANALYSIS
   The parties agree that either the County or the City is the
party responsible for payment of the medical bill at issue.
They also agree that the matter is governed by Neb. Rev. Stat.
§§ 47-701 to 47-703 (Reissue 2010 & Cum. Supp. 2016). We
therefore provide no comment on whether the medical bill
at issue is for “medical services” as that term is defined in
§ 47-701.
   [3,4] We note that the relief sought in the County’s com-
plaint was a declaration that the City was responsible to pay
the medical bill, rather than a request that the district court
interpret and apply the applicable statutes. In fact, the County’s
complaint does not specifically reference the statutes at issue
here. An action for a declaratory judgment is an appropriate
remedy to determine the validity, construction, or interpreta-
tion of a statute. Mullendore v. School Dist. No. 1, 223 Neb.
28, 388 N.W.2d 93 (1986). But the general rule is that an
action for declaratory judgment does not lie where another
equally serviceable remedy is available. Carlson v. Carlson,
299 Neb. 526, 909 N.W.2d 351 (2018). In this case, however,
neither party has challenged the availability of declaratory
relief nor alleged that a more serviceable remedy is available.
We therefore assume, without deciding, that it was proper for
the district court to entertain the parties’ request for declaratory
relief. See id.
   The City argues that the district court erred in conclud-
ing that the City was responsible for paying the medical
                             - 223 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
               CHASE COUNTY v. CITY OF IMPERIAL
                     Cite as 26 Neb. Ct. App. 219

bill, rather than holding the County responsible for payment.
We agree.
    [5-7] A determination of which governmental agency is
responsible for payment requires statutory interpretation. Thus,
we begin by recalling basic principles of statutory interpreta-
tion. Statutory language is to be given its plain and ordinary
meaning, and an appellate court will not resort to interpretation
to ascertain the meaning of statutory words which are plain,
direct, and unambiguous. Bridgeport Ethanol v. Nebraska Dept.
of Rev., supra. In discerning the meaning of a statute, we must
determine and give effect to the purpose and intent of the
Legislature as ascertained from the entire language of the stat-
ute considered in its plain, ordinary, and popular sense. Id. If
the language of a statute is clear, the words of such statute are
the end of any judicial inquiry regarding its meaning. Id.
    We now turn to the applicable statutes themselves. Section
47-701(1) provides that “[n]otwithstanding any other provision
of law, sections 47-701 to 47-705 shall govern responsibility
for payment of the costs of medical services for any person
ill, wounded, injured, or otherwise in need of such services at
the time such person is arrested, detained, taken into custody,
or incarcerated.”
    Section 47-702 places primary responsibility for payment
of the costs of medical services “provided to individuals who
are arrested, detained, taken into custody, or incarcerated” with
the recipients of such services if they have insurance coverage
available to them.
    Section 47-703(1) states that upon a showing that reimburse-
ment from the sources enumerated in § 47-702 is not available,
in whole or in part, the costs of medical services shall be paid
by the appropriate governmental agency.
    The County and the City agree that reimbursement from the
sources listed in § 47-702 is not available in the instant case,
and thus, the costs of the medical services are to be paid by the
appropriate governmental agency. They disagree, however, on
which governmental agency is responsible.
                              - 224 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                CHASE COUNTY v. CITY OF IMPERIAL
                      Cite as 26 Neb. Ct. App. 219

   According to § 47-703(2):
      In the case of medical services necessitated by injuries
      or wounds suffered during the course of apprehension or
      arrest, the appropriate governmental agency chargeable
      for the costs of medical services shall be the apprehend-
      ing or arresting agency and not the agency responsible
      for operation of the institution or facility in which the
      recipient of the services is lodged. In all other cases, the
      appropriate governmental agency shall be the agency
      responsible for operation of the institution or facility
      in which the recipient of the services is lodged, except
      that when the agency is holding the individual solely
      for another jurisdiction, the agency may, by contract or
      otherwise, seek reimbursement from the other jurisdic-
      tion for the costs of the medical services provided to the
      individual being held for that jurisdiction.
   It is undisputed that the arrestee in the present case did not
require medical services because of an injury or wound suf-
fered during the course of his arrest. Therefore, the first por-
tion of § 47-703(2) does not apply here.
   [8] The remainder of § 47-703(2) indicates that it applies
“[i]n all other cases” or, in other words, in all cases where
there was no injury or wound suffered during the course of
apprehension or arrest. Stated another way, the costs of medi-
cal services are chargeable to the agency responsible for opera-
tion of the correctional facility where the recipient is lodged
in all cases where medical services were not necessitated by
injuries or wounds suffered during the course of apprehension
or arrest.
   The County argues that its payment responsibility arises
only once the recipient of services has been lodged into the
facility, meaning after the booking process has been com-
pleted and the arrestee becomes an inmate. In support of its
argument, the County cites to the Nebraska jail standards,
see Neb. Rev. Stat. §§ 83-4,124 to 83-4,134 (Reissue 2014
& Cum. Supp. 2016), which it claims prohibits a jailer from
                              - 225 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                CHASE COUNTY v. CITY OF IMPERIAL
                      Cite as 26 Neb. Ct. App. 219

accepting a prisoner until booking procedures have been com-
pleted. The district court agreed with the County, interpret-
ing § 47-703(2) to find that the point at which the payment
obligation transferred from the arresting agency to the facility
receiving the prisoner rested on the term “lodged.” The court
went on to conclude that a person is not “lodged” in jail until
such person has been accepted by the facility after the person
and arresting officer have complied with all requirements for
acceptance, including any medical examination of the arrestee.
The district court therefore determined that because the medi-
cal services in the instant case were rendered before the book-
ing process was complete, the City was responsible for the
medical costs.
   [9] We disagree with the County and the district court. The
language of § 47-703(2) is clear and unambiguous. If the lan-
guage of a statute is clear, the words of such statute are the end
of any judicial inquiry regarding its meaning, and we are there-
fore precluded from looking beyond the words of the statute to
construe its meaning. See Stewart v. Nebraska Dept. of Rev.,
294 Neb. 1010, 885 N.W.2d 723 (2016). Thus, consideration
of and reference to the Nebraska jail standards is unnecessary
and prohibited.
   [10] Sections 47-701 and 47-702 apply to the costs of
medical services for any person in need of such services at
the time such person is arrested, detained, taken into cus-
tody, or incarcerated, and their application is not limited to
only those arrestees who are ultimately lodged into a correc-
tional facility.
   [11] Additionally, we do not read § 47-703(2) to require
lodging the arrestee into the facility as a condition precedent to
holding the County responsible for medical costs. Considering
the plain language of § 47-703(2) as a whole, determination of
the appropriate governmental agency responsible for the pay-
ment of medical costs falls under two categories: If the medical
services were required because of an injury or wound suffered
during the course of the arrest, then the arresting agency bears
                              - 226 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                CHASE COUNTY v. CITY OF IMPERIAL
                      Cite as 26 Neb. Ct. App. 219

the responsibility of the costs. In all other cases where medical
services were necessary, the agency responsible for operation
of the correctional facility where the individual is lodged must
pay the costs. Accepting the County’s argument would require
us to read out of the statute the words “[i]n all other cases” and
create a third category of circumstances. It is not within the
province of the courts to read a meaning into a statute that is
not there or to read anything direct and plain out of a statute.
Stewart v. Nebraska Dept. of Rev., supra.
   Furthermore, application of the County’s argument would
allow the County to circumvent payment for medical services
for any person who is arrested, detained, or taken into cus-
tody by requiring medical services for that individual prior to
completing the booking process. Section 47-703 clarifies pay-
ment responsibility and imposes responsibility on the arrest-
ing agency only when the need for services is necessitated
by injuries or wounds suffered in the course of apprehension
or arrest. To interpret the statute in any other manner would
require us to treat the phrase “[i]n all other cases” as super-
fluous. We view the phrase “facility in which the recipient of
the services is lodged” to describe the governmental agency
that operates the facility rather than to limit its responsibility
for payment.
   Consequently, we conclude that the district court erred in
determining that the City was responsible for the medical
costs. We therefore reverse the district court’s order entering
summary judgment in favor of the County and, there being no
competing summary judgment motion from the City, remand
the cause for further proceedings.
                       CONCLUSION
  The district court’s order is reversed, and the cause is
remanded for further proceedings.
	R eversed and remanded for
	                              further proceedings.